DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/20/2021 has been entered. Claims 1-8 and 11-22 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 04/19/2021.

Election/Restrictions
Claims 3, 7, and 12-14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made with traverse in the reply filed on 01/19/2021. However, due to claim 1 being an allowed linking claim, the restriction will be withdrawn and the claims will be rejoined, and all of the claims will be examined. The restriction requirement as set forth in the Office action mailed on 12/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Wale Godo on 06/01/2021.
The application has been amended as follows: 
12. (Currently amended) The antenna module according to claim 1, further comprising: a third substrate of the two or more substrates being more flexible than the first substrate, and extending in a lateral direction to have a second overlap region overlapping the first substrate and a second extension region not overlapping the first substrate; and a second patch antenna disposed in a position above or within the second extension region of the third substrate, and the second patch antenna is configured to transmit an RF signal to the IC or to receive an RF signal from the IC.

14. (Currently amended) The antenna module according to claim 1, further comprising: a second patch antenna disposed above or within the extension region of the second substrate, and transmitting an RF signal to the IC or receiving an RF signal from the IC; and a third ground layer disposed between the second patch antenna and the signal transmission line in the extension region of the second substrate.

Allowable Subject Matter
Claims 1-8 and 11-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 


Kawahata (US 2020/0312798), Murata et al. (US 2020/0381843), Mow et al. (US 2018/0026341), Ueda (US 2018/0062263), and the other cited references are all cited as teaching some elements of the claimed invention including two substrates having different flexibility, a patch antenna, an IC, an extension region, and a signal transmission line. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845